United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Paul, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0086
Issued: March 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2017 appellant filed a timely appeal from a June 21, 2017 merit decision
and a September 12, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a back
condition causally related to the accepted April 26, 2017 employment incident; and (2) whether
OWCP properly denied appellant’s request for a review of the written record pursuant to 5 U.S.C.
§ 8124 as untimely filed.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that her back condition was causally related to the accepted
employment incident.2
FACTUAL HISTORY
On April 27, 2017 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging on April 26, 2017 she injured her lower back and experienced pain radiating
down her left leg while lifting mail tubs into a truck. She stopped work on April 27, 2017 and has
not returned.
In support of her claim, appellant submitted April 27 and May 8, 2017 reports wherein
Annette Lerew-Zimanski, a physician assistant, indicated that appellant had acute left-sided low
back pain without sciatica caused by lifting tubs of mail on April 27, 2017. In a May 5, 2017
report, Timothy Pampusch, a physician assistant, diagnosed low back pain.
On May 11, 2017 appellant underwent a magnetic resonance imaging (MRI) scan of her
lumbar spine. Dr. Peter Busselberg, a Board-certified neuroradiologist, found multilevel
degenerative changes.
By development letter dated May 18, 2017, OWCP informed appellant that additional
medical evidence was necessary to establish her claim. It afforded her 30 days to submit the
necessary information.
In a May 15, 2017 report, Dr. Paul Hartleben, a Board-certified orthopedic surgeon, related
appellant’s diagnoses as acute left leg L5 radiculopathy, secondary to work-related injury
occurring on March 28, 2017 causing a substantial aggravation of L4-5 degenerative-type
spondylolisthesis and severe subarticular impingement of the L5 nerve root and bilateral hip
osteoarthritis with minor symptoms, left worse than right. He provided a history of injury that she
was injured at work on March 26, 2017 when she was lifting and moving totes to the shelves, and
that on April 26, 2017 she had a recurrence of back and leg symptoms and left buttock pain
radiating down the calf and dorsum of the foot with numbness and tingling. Dr. Hartleben also
noted that appellant’s past history of bilateral hip arthritis. He indicated that she was planning to
undergo a right total hip replacement. Dr. Hartleben noted that appellant was in significant
distress, and that he recommended taking her off work for a period of temporary total disability
while she continued to pursue physical therapy as well as epidural injections. In a May 31, 2017
report, he noted persistent left L5 radiculopathy secondary to L4-5 disc disease and subarticular
stenosis substantially aggravated or induced by a work-related event occurring at the end of
April 2017. Dr. Hartleben noted that appellant’s activity tolerance did not allow even light work.
By decision dated June 21, 2017, OWCP denied appellant’s claim, as it determined that
the medical evidence of record did not establish that her claimed medical condition was causally
related to the accepted April 26, 2017 employment incident.

2
Appellant submitted new evidence with her appeal. The Board’s jurisdiction is limited to the evidence that was
before OWCP at the time of its final decision. Therefore, the Board is precluded from considering this evidence for
the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

2

By appeal request form with a certified mail tracking slip dated August 19, 2017, and
received by OWCP on August 23, 2017, appellant requested a review of the written record by an
OWCP hearing representative.
By decision dated September 12, 2017, an OWCP hearing representative denied
appellant’s request for a review of the written record. She noted that the request for a review of
the written record was postmarked August 19, 2017, more than 30 days after the June 21, 2017
merit decision. Thus, she was not entitled to review of the written record as a matter of right,
OWCP’s hearing representative exercised her discretion to review appellant’s request, but
determined that the issue could be equally well addressed by requesting reconsideration from
OWCP and submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was caused in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
The opinion of the physician must be based on a complete factual and medical background
of the employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.8 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9

3

Id.

4

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

8

I.J., 59 ECAB 408 (2008); supra note 5.

9

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted April 26, 2017 employment incident.
In support of her claim, appellant submitted medical reports by Dr. Hartleben, who opined
that her left L5 radiculopathy secondary to L4-5 disc disease and subarticular stenosis were
substantially aggravated or induced by a work-related event occurring the end of April 2017. He
also however noted a prior March 28, 2017 injury. Although Dr. Hartleben’s opinion is generally
supportive of causal relationship, he did not provide sufficient rationale explaining the basis of his
conclusion that there was a causal relationship between appellant’s diagnosed medical conditions
and her accepted employment incident of April 26, 2017. He did not explain how lifting the tubs
of mail on April 26, 2017 caused her diagnosed medical conditions. This is especially important
as Dr. Hartleben had noted that appellant had a prior injury in March 2017 causing these similar
conditions.10 He failed to provide sufficient medical reasoning, or rationale, explaining how the
April 26, 2017 employment incident caused or aggravated a particular diagnosed condition. A
mere conclusion without necessary rationale explaining why the physician believes that a
claimant’s accepted employment incident resulted in the diagnosed condition is not sufficient.11
Thus, Dr. Hartleben’s reports are insufficient to establish causal relationship.
The remaining evidence is also insufficient to establish causal relationship. Dr. Busselberg
found that appellant’s MRI scan revealed multilevel degenerative changes, but provided no
opinion regarding causal relationship. Diagnostic studies are of limited probative value as they do
not address whether her federal employment caused the diagnosed conditions.12 As such, his
opinion is insufficient to establish causal relationship.
OWCP also received reports from two physician assistants. These reports are insufficient
to establish the claim as physician assistants are not considered physicians under FECA and, thus,
their reports have no probative value.13
Appellant’s belief that the April 26, 2017 employment incident caused a medical condition,
however sincerely held, does not constitute medical evidence sufficient to establish causal
relationship.14
10

See A.C., Docket No. 16-0452 (issued October 27, 2017).

11

S.K., Docket No. 15-0384 (issued May 7, 2015).

12

See M.M., Docket No. 17-1641 (issued February 15, 2018).

13

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as
follows: (2) physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law. See Merton J. Sills, 39 ECAB 572,
575(1988). Healthcare providers such as licensed clinical social workers, nurses, acupuncturists, physician assistants,
and physical therapists are not considered physicians under FECA and their reports and opinions do not constitute
competent medical evidence to establish a medical condition, disability, or causal relationship. See D.F., Docket No.
17-0135 (issued June 5, 2017).
14

See V.D., Docket No. 17-1463 (issued December 19, 2017).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provides: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the decision,
to a hearing on his or her claim before a representative of the Secretary.15 A hearing is a review
of an adverse decision by OWCP’s hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record. In addition to the evidence
of record, the claimant may submit new evidence to the hearing representative.16 A request for
either an oral hearing or a review of the written record must be sent, in writing, within 30 days of
the date of the decision for which the hearing is sought.17 A claimant is not entitled to a hearing
or a review of the written record if the request is not made within 30 days of the date of the
decision.18
If the request is not made within 30 days, a claimant is not entitled to a review of the written
record as a matter of right. However, the Branch of Hearings and Review may exercise its
discretion to either grant or deny the request.19
ANALYSIS -- ISSUE 2
Appellant’s request for a review of the written record was sent on August 17, 2017, as
noted on the certified mail tracking slip. OWCP’s regulations provide that [t]he hearing request
must be sent within 30 days of the date of the decision for which a hearing is sought. Because
appellant’s request is postmarked on the tracking slip dated August 17, 2017, more than 30 days
after OWCP’s last merit decision, it was untimely filed and appellant was not entitled to a review
of the written record as a matter of right. OWCP exercised its discretion and reviewed appellant’s
request, but denied it, finding that the issue could be equally well addressed by requesting
reconsideration before OWCP. The Board thus finds that OWCP properly denied appellant’s
request for a review of the written record.20

15

5 U.S.C. § 8124(b)(1).

16

20 C.F.R. § 10.615.

17

James Smith, 53 ECAB 188 (2001); id. at § 10.616(a).

18

K.S., Docket No. 17-1814 (issued February 13, 2018).

19

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones, Jr., 57 ECAB 467 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
20
Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See Andre Thyraton, 54 ECAB 257, 261 (2002).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted April 26, 2017 employment incident. The Board further finds that
OWCP properly denied appellant’s request for a review of the written record pursuant to 5 U.S.C.
§ 8124 as untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 12 and June 21, 2017 are affirmed.
Issued: March 28, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

